DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group I, claims 1-10 and 15-20, in the reply filed on 06 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-21 are pending.
	Claims 11-14 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-10 and 15-20 read on the elected invention and have been examined herein. 
Claim Objections
4. Claims 8-10 and 16-20 are objected to because of the following informalities:  
Claim 8-10 are objected to because claim 8 recites “a CpG-methylation insensitive DNA MTase,” Claim 9 depends from claim 8 (and claim 10 depends from claim 9) and claim 11 recites “said CpG-methylation insensitive DNA methyltransferase.” However, claim 8 does not recite the full length term for the acronym “MTase” – i.e., does not recite “methyltransferase.”  Accordingly, claim 8 
Claim 16 (and thereby dependent claims 17-20) recites “DNA labeling agent.40-41 (Cancelled) .” Claim 16 should be amended to delete “40-41 (Cancelled) .”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10,  and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-7 and 16-17 are indefinite over the recitation of “sequence specific DNA labeling agent.” The specification does not provide a limiting definition for this phrase. The specification indicates that the sequence specific DNA labeling agent may be a nicking enzyme, and claims 5-7 and 17 recite that the sequence-specific DNA labeling agent is a nicking enzyme.  However, nicking enzymes do not themselves introduce a label to DNA. Rather, as discussed in the specification, they are used with a DNA polymerase, which DNA polymerase introduces a labeled nucleotide at the nicked site in the DNA. Thereby, it is unclear as to how nicking enzymes are considered to be a sequence-specific DNA labeling agent and it is unclear as to how a nicking enzyme 
Claims 3-4 and 15-20 are indefinite over the recitation of “extending the DNA molecule” because in the context of the presently claimed methods, it is unclear as to what is encompassed by “extending.” Extending a DNA molecule is frequently considered to encompass adding additional nucleotides or non-nucleotide labels or other agents to the 5’ or 3’ nucleotides or to internal nucleotides. However, the specification states that “According to further features in the described preferred embodiments, the extending is effected by depositing the DNA molecule on a surface or extending the DNA molecule in a nanochannel.” It is thereby unclear as to whether extending the DNA molecule is intended to mean stretching the DNA molecule and/or contacting the DNA molecule with a surface or support and/or adding any moiety, including a label or support, to the 5’ or 3’ terminus or any internal nucleotide in the DNA molecule.

Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-10 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10633706. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘706 are both inclusive of methods of diagnosing a disease associated with a DNA repeat sequence comprising: (a) determining the number of repeats of a DNA sequence in DNA molecules of a sample of the subject by (covalently) attaching to the DNA molecules a detectable moiety which labels said repeats of said DNA sequence using i) a sequence-specific CpG-methylation-insensitive DNA methyltransferase (DNA MTase) or ii) a sequence specific nicking enzyme in a nick-labeling-repair (NLR) reaction; and (b) determining the CpG methylation status of said DNA molecules, wherein the number of repeats of said DNA sequence and the CpG methylation status of said DNA molecules is indicative of the disease. The present claims and the claims of ‘706 also both include the step of extending / stretching the DNA molecule following contacting the DNA molecule with a CpG-methylation insensitive DNA MTase, as well as methods wherein the nicking enzyme is any one of Nb.BsmI, Nb.BvvCI, Nb.BsrDI, Nb.BssSI, Nb.BtsI, Nt.AlwI, Nt.BbvCI, Nt.BsmAI, Nt.BspQI, Nt.BstNBI, Cas9, TALE and ZFN nickase. The present claims and the claims of ‘706 are also both directed to methods of analyzing the methylation status of a CpG site along a DNA molecule comprising: (a) contacting the DNA with a CpG-methylation-sensitive methyltransferase enzyme in the presence of a co-factor which is labeled with a detectable moiety under conditions which brings about .
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Godler, D.E. (US 2013/0210007; cited in the IDS).
Godler teaches a method for diagnosing a disease associated with a DNA repeat sequence comprising: a) determining the number of repeats of a DNA sequence in DNA molecules of a sample from a subject; and b) determining the CpG methylation status of the DNA molecules, wherein it is a property of the number of repeats and the CpG 
“[0240] In accordance with the present disclosure, a method is provided wherein the extent of methylation or other epigenetic modification provides a quantitative or semi-quantitative or qualitative indication of extent of change in epigenetic profile in (i) two or more of (a) an intron; (b) an intron/exon boundary; and/or (c) a splicing region; and/or (ii) approximately one seventh or greater of an intron including an intron/exon boundary and/or a splicing region within the FMR genetic locus including the FMR1 gene, ASFMR1 gene and promoter gene (including an FMR1 promoter and an ASFMR1 promoter) and as such the level of epigenetic modification defines the severity of the pathological condition alone or in combination with the extent of (CGG)n expansion. The number of repeats indicate whether a subject is a healthy control or has a Gray Zone (GZ) pathology, premutation (PM) pathology or full mutation (FM) pathology. The method disclosed herein may also be used in conjunction with other assays such as Southern blot or PCR to measure (CGG)n expansion.”

Godler teaches that the number of repeats in the DNA molecules is determined by performing PCR and then hybridizing a labeled probe to the sequences comprising the repeats (e.g., para [0480-0481]). By hybridizing a labeled probe to the DNA molecules comprising the repeat sequences, the method attaches a detectable moiety to the DNA molecules using a sequence-specific agent (i.e., a labeled probe). 
Accordingly, the method of Godler is considered to be one comprising: a) determining the number of repeats of a DNA sequence in DNA molecules of a sample from a subject by attaching to the DNA molecules a detectable moiety which labels said repeats of the DNA sequence using a sequence-specific DNA labeling agent; and b) determining the CpG methylation status of the DNA molecules, wherein it is a property of the number of repeats and the CpG methylation status that they are indicative of the disease.
Claim(s) 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Lukinavicius et al (J. Am. Chem. Soc.  2007. 129: 2758-2759; cited in the IDS).
Lukinavicius teaches a method comprising: a) attaching to a DNA molecule a detectable moiety (i.e., a methyl group) which labels a sequence of DNA sequence (i.e., an adenine) which is not a CpG site, using the sequence-specific DNA labeling agent / methylation insensitive DNA methyltransferase of M.BseCI (i.e. a DNA MTase that  is considered to not contain a 5’-CG-3’ sequence, as evidenced by present claim 20); contacting the DNA molecule with a methyltransferase enzyme (M.TaqI) in the presence of a cofactor which is labeled with a detectable moiety; contacting the DNA with a streptavidin bead; and detecting the detectable moiety that was transferred from the cofactor to a CpG site, wherein the presence of the detectable moiety is indicative of a non-methylated CpG site. Note that since the specification does not provide a limiting definition for what constitutes “extending the DNA molecule” and since the specification states that “the extending is effected by depositing the DNA molecule on a surface,” the step of contacting the DNA molecule with the streptavidin support is considered to encompass “extending the DNA molecule.” Note also that in view of the “comprising” language and the recitation of “wherein the method further comprises,” the steps of the method may be performed in any order.
9. Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Weinhold et al (WO 2005/121361; cited in the IDS).
Weinhold teaches methods for analyzing the methylation status of CpG sites along a DNA molecule using a DNA methyltransferase enzyme and a co-factor which is labeled with a detectable moiety (e.g. p. 1).  Weinhold (p. 5) states:
“Since methylation of cytosine residues should block enzymatic coupling of the labelled cofactor, a successful labelling reaction would be indicative of a non-methylated CpG sequence, whereas a failure to couple a labelled cofactor would be indicative of a methylated CpG sequence. Thus, this reaction could be used to monitor the methylation status of chromosomal DNA.”

In Example 7 (beginning at p. 67), Weinhold teaches “real-time PCR application of the road block concept.” In this method, covalent labeling of DNA molecules is performed using S-Adenosyl-Methionine-Analoga or a derivative thereof and DNA methyltransferases. The labeling occurs only at non-methylated bases of the DNA molecule (Figure 6B and Example 7). Weinhold also provides an example wherein aziridine cofactor 1 and the DNA methyltransferase M.HhaI are used to specifically label and detect DNA methylation (Example 2). Weinhold states “It is conceivable that the labelling of DNA substrates with bulky Aziridine side chains has an inhibitory effect on a subsequent PCR amplification reaction (Figure 6B)” (p. 67). Weinhold further states “This means that the polymerase reaction was slowed down by the aziridine labelled bases of the non-methylated DNA substrate. In summary, the present experimental results clearly demonstrate that the "road block" concept can be used for differentiating between non-methylated and methylated DNA” (p. 69-70). Accordingly, detection of the detectable moiety is indicative of a non-methylated CpG site.
Thus, the method of Weinhold is one for analyzing the methylation status of a CpG site along a DNA molecule comprising: (a) contacting the DNA molecule with a methyltransferase enzyme (M.HhaI) in the presence of a co-factor (e.g. S-Adenosyl-
Regarding claim 16, Weinhold (p. 12) teaches that the method further comprises coupling the DNA molecule to a support that has bound thereto an oligonucleotide that is complementary to a portion of the DNA molecule. This step results attaching the DNA molecule to an additional detectable moiety (an oligonucleotide) that labels a sequence of the DNA molecule at a site that is not a CpG site using a ‘labeling agent’ (hybridization reaction / oligonucleotide) that is sequence specific.  Note that claim 16 does not define what is encompassed by the detectable moiety, the DNA labeling agent or a sequence-specific DNA labeling agent.
Claim Rejections - 35 USC § 103
10. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (US 2013/0210007; cited in the IDS) in view of Weinhold et al (WO 2005/121361; cited in the IDS).
The teachings of Godler are presented above. While Godler teaches determining the CpG methylation status of the DNA molecules, Godler does not teach that the CpG methylation status is determined by contacting the DNA molecules with a MTase enzyme in the presence of a co-factor which is labeled with a detectable moiety, wherein the contacting occurs under conditions such that the detectable moiety is transferred from the co-factor to the DNA molecules. 
However, Weinhold teaches methods for determining the CpG methylation status of DNA molecules wherein the DNA molecules are contacted with an MTase enzyme in the presence of a cofactor which is labeled with a detectable moiety, wherein the contacting occurs under conditions such that the detectable moiety is transferred from the co-factor to the DNA molecules (e.g., abstract and p. 1).
For example, Weinhold states: 
“Accordingly the present invention relates to a method for detecting sequence-specific methylation in a biomolecule, comprising: (a) contacting a biomolecule with an S-adenosyl-L-methionine-dependent methyltransferase in the presence of a detectable cofactor of said methyltransferase; and (b) detecting whether the recognition sequence of said methyltransferase has been modified with the cofactor or a derivative thereof, wherein modification of the recognition sequence of said methyltransferase is indicative 

In view of the teachings of Weinhold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Godler so as to have detected the methylation status of CpG dinucleotides in DNA molecules by contacting the DNA molecules with a MTase enzyme in the presence of a cofactor which is labeled with a detectable moiety, wherein the contacting occurs under conditions such that the detectable moiety is transferred from the co-factor to the DNA molecules, because this would have provided an equally effective means for detecting the methylation status of CpG dinucleotides.   
11. Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (PGPUB 2013/0210007) in view of Weinhold et al (WO 2005/121361; cited in the IDS) and further in view of Ach et al (PGPUB 2010/0137154).
The teachings of Godler and Weinhold are presented above. The combined references do not teach linearly extending the DNA molecules after the contacting step.
However, Ach teaches methods comprising contacting DNA molecules with an MTase enzyme in the presence of a cofactor which is labeled with a detectable moiety, wherein the contacting occurs under conditions such that the detectable moiety is transferred from the co-factor to the DNA molecules (e.g., para [0047-0048]. Following the labeling / contacting step, the labeled DNA is stretched out into a linear form to aid in the detection of the detectable moieties (e.g., para [0063], [0071] and [0084]).
In view of the teachings of Ach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Godler so as to have linearly stretched the DNA molecules, Claims 5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (US 2013/0210007; cited in the IDS) in view of Saghbini et al (WO 2015/126840; cited in the IDS).
The teachings of Godler are presented above. While Godler teaches that the method is one that determines the number of repeats in the DNA molecule using a sequence-specific DNA labeling agent, Godler does not teach that the sequence-specific DNA labeling agent is a nicking agent or a CpG methylation insensitive DNA MTase.
However, Saghbini et al teaches methods for determining the number and frequency of repeat motifs in a DNA molecule comprising contacting the DNA molecule with a CpG methylation insensitive DNA MTase, and particularly M.BseCI and M.AAcDam (see para [0041], [0070], and Figure 3). The reference states:
“[0074] Methyltransferase labeling methods. Nucleic acids may be labeled sequence-specifically using a number of methyltransferase labeling methods consistent with the disclosure herein. One set of methods of labeling, Sequence-specific Methyltransferase-Induced Labeling (SMILing), involves coupling whole modified cofactor molecules such as aziridine or N-mustard to target DNA sequence.“

It is further disclosed that nick labeling may also be used as an alternative to “sequence-specifically label target DNA molecules” (para [0076]). Methods are exemplified wherein DNA is nicked with Nt.BspQI nicking endonuclease, the nicked DNA is labeled with Taq polymerase by nick translation using Atto dUTP and the nicks repaired with ligase (para [0104])..

[0092] In some embodiments, at least one nonspecific DNA label or at least one DNA end-label is used to delineate the length of a DNA fragment for which a DNA sequence-specific label has also been applied, such that information regarding both overall molecule length and the presence or absence of one or more repeats of one or more sequence specific motifs may be determined.
[0127] Through the methods, compositions and devices disclosed herein, one may determine the presence of sequence-specific motifs within DNA molecules of measured length, and assemble these molecules into a reference contig up to and including a whole genome map. Such information may be used, for example, to identify repeat-mediated genome structural polymorphisms, such as those driven by di- or tri-nucleotide repeats, to accurately measure the size of regions of draft genomes for which primary sequence information cannot be determined due to, for example, the presence of highly repetitive sequence, to determine the size and extent of simple or complex transposon or retroviral insertion sites, or to determine the presence and extend of genome rearrangements, such as those which are associated with diseases such as various human cancers.

In view of the teachings of Saghbini, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Godler so as to have used alternative methods for labeling DNA and determining the number of repeat motifs in the DNA using nicking enzymes and CpG insensitive DNA methyltransferases since, as taught by Saghbini these alternative methods provide an equally effective means for determining the number or frequency of DNA repeat motifs in a DNA molecule. 
Regarding claim 6, Saghbini teaches that the nicking enzyme may be Nt.BspQI (para [0104]).
Regarding claims 9 and 10, Saghbini teaches that the CpG-methylation insensitive DNA methyltransferase may be M.BseCI, which as defined by present claim 10 has a double-stranded recognition sequence that does not contain the 5’GC-3’ sequence. Saghbini also teaches that the CpG-methylation insensitive DNA methyltransferase may be a DNA adenine methylase (DAM) – i.e., M.AacDAM therein .
13. Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (US 2013/0210007; cited in the IDS) in view of McCaffrey et al (Nucleic Acids Research. Oct 2015. 44(2): e11; cited in the IDS).
The teachings of Godler are presented above. While Godler teaches that the method is one that determines the number of repeats in the DNA molecule using a sequence-specific DNA labeling agent, Godler does not teach that the sequence-specific DNA labeling agent is a nicking agent.
However, McCaffrey et al teaches methods for determining the number and frequency of repeat motifs in a DNA molecule comprising contacting the DNA molecule with the sequence-specific nicking agent of a CRISPR-CAS9 nickase and labeling specific DNA sequences in the DNA molecule, and particularly DNA repeat sequences / repetitive regions (e.g. p. 2; p. 5, col. 2 and Figure 1A). The reference (p. 5, col. 2 to p. 6, first para) teaches:
“We next tested the combination of Cas9n fluorescent nick-labeling with nicking endonuclease based sequence motif labeling. This approach has the potential to find wide applications in whole genome mapping of repetitive sequences as well as genotyping of structural variations and identification/mapping of viral integration sites. In Figure 4A, the DUF1220 triplet repeats were first labeled with Cas9n fluorescent nick-labeling of red fluorescent nucleotides. These labeled DNA molecules were then globally nick-labeled with green nucleotides using Nt.BspQI to target the GCTCTTC motif. Twelve copies of DUF1220 triplets were detected spanning about 52 kb. Only the flanking regions of this 52 kb were shown to have the GCTCTTC motif, which can be mapped to reference genome to indicate the genomic locations of the DUF1220 triplet array. The histogram of the label distribution is shown in the bottom graph of Figure ​4A. Clearly, the combination of Cas9n fluorescent nick-labeling and nicking endonuclease sequence motif labeling, not only can detect the copy numbers of the DUF1220 triplets, but also can map the locations of the repeats. “


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Godler so as to have determined the number of repeat motifs in the DNA molecule using the sequence-specific CRISPR-Cas9n nicking assay taught by McCaffrey  in order to have provided the advantages set forth by McCaffrey of providing a highly effective method for determining the number of DNA repeat motifs in a DNA molecule, including DNA repeats in complex regions of the genome, as well as the advantage of providing a method that can be automated for high-throughput assays. 14. Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (US 2013/0210007; cited in the IDS) in view of Weinhold et al (WO 2005/121361; cited in the IDS) and further in view of Saghbini et al (WO 2015/126840; cited in the IDS).
The teachings of Godler and Weinhold are presented above. In particular, Godler teaches that the method is one that determines the number of repeats in the DNA molecule using a sequence-specific DNA labeling agent. Godler does not teach that the sequence-specific DNA labeling agent is a nicking agent or a CpG methylation 
However, Saghbini et al teaches methods for determining the number and frequency of repeat motifs in a DNA molecule comprising contacting the DNA molecule with a CpG methylation insensitive DNA MTase, and particularly M.BseCI or M.AAcDam (see para [0041], [0070], and Figure 3). The reference states:
“[0074] Methyltransferase labeling methods. Nucleic acids may be labeled sequence-specifically using a number of methyltransferase labeling methods consistent with the disclosure herein. One set of methods of labeling, Sequence-specific Methyltransferase-Induced Labeling (SMILing), involves coupling whole modified cofactor molecules such as aziridine or N-mustard to target DNA sequence.“

It is further disclosed that nick labeling may be used as an alternative to “sequence-specifically label target DNA molecules” (para [0076]). Methods are exemplified wherein DNA is nicked with Nt.BspQI nicking endonuclease, the nicked DNA is labeled with Taq polymerase by nick translation using Atto dUTP and the nicks repaired with ligase (para [0104])..
Saghbini states:
[0092] In some embodiments, at least one nonspecific DNA label or at least one DNA end-label is used to delineate the length of a DNA fragment for which a DNA sequence-specific label has also been applied, such that information regarding both overall molecule length and the presence or absence of one or more repeats of one or more sequence specific motifs may be determined.
[0127] Through the methods, compositions and devices disclosed herein, one may determine the presence of sequence-specific motifs within DNA molecules of measured length, and assemble these molecules into a reference contig up to and including a whole genome map. Such information may be used, for example, to identify repeat-mediated genome structural polymorphisms, such as those driven by di- or tri-nucleotide repeats, to accurately measure the size of regions of draft genomes for which primary sequence information cannot be determined due to, for example, the presence of highly repetitive sequence, to determine the size and extent of simple or complex transposon or retroviral insertion sites, or to determine the presence and extend of genome rearrangements, such as those which are associated with diseases such as various human cancers.

In view of the teachings of Saghbini, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Godler so as to have labeled the repeat sequences and determined the number of repeat sequences in the DNA molecule using nicking enzymes or CpG insensitive DNA methyltransferases since, as taught by Saghbini, these alternative methods provide an equally effective means for determining the number or frequency of DNA repeat motifs in a DNA molecule. Modification of the method of Godler as set forth above results in a method of attaching to the DNA molecule an additional detectable moiety that labels a sequence of DNA which is not a CpG site using a sequence specific DNA labeling agent that is a nicking enzyme or a CpG-methylation insensitive DNA MTase.
Regarding claims 19 and 20, Saghbini (e.g. para [0041] and [0070]) teaches that the CpG-methylation insensitive DNA methyltransferase may be M.BseCI, which as defined by present claim 20 has a double-stranded recognition sequence that does not contain the 5’GC-3’ sequence. Saghbini also teaches that the CpG-methylation insensitive DNA methyltransferase may be a DNA adenine methylase (DAM) – i.e., M.AacDAM therein (see, e.g. para [0070]) which is a DNA adenine methylase isolated from Actinobacillus actinomycetemcomitans.15. Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godler, D.E. (US 2013/0210007; cited in the IDS) in view of Weinhold et al (WO 2005/121361; cited in the IDS) and further in view of McCaffrey et al (Nucleic Acids Research. Oct 2015. 44(2): e11; cited in the IDS).

However, McCaffrey et al teaches methods for determining the number and frequency of repeat motifs in a DNA molecule comprising contacting the DNA molecule with the sequence-specific nicking agent of a CRISPR-CAS9 nickase and labeling specific DNA sequences in the DNA molecule, and particularly DNA repeat sequences / repetitive regions, wherein the sequence that is labeled is a DNA repeat sequence and not a CpG site (e.g. p. 2; p. 5, col. 2 and Figure 1A). The reference (p. 5, col. 2 to p. 6, first para) teaches:
“We next tested the combination of Cas9n fluorescent nick-labeling with nicking endonuclease based sequence motif labeling. This approach has the potential to find wide applications in whole genome mapping of repetitive sequences as well as genotyping of structural variations and identification/mapping of viral integration sites. In Figure 4A, the DUF1220 triplet repeats were first labeled with Cas9n fluorescent nick-labeling of red fluorescent nucleotides. These labeled DNA molecules were then globally nick-labeled with green nucleotides using Nt.BspQI to target the GCTCTTC motif. Twelve copies of DUF1220 triplets were detected spanning about 52 kb. Only the flanking regions of this 52 kb were shown to have the GCTCTTC motif, which can be mapped to reference genome to indicate the genomic locations of the DUF1220 triplet array. The histogram of the label distribution is shown in the bottom graph of Figure ​4A. Clearly, the combination of Cas9n fluorescent nick-labeling and nicking endonuclease sequence motif labeling, not only can detect the copy numbers of the DUF1220 triplets, but also can map the locations of the repeats. “

McCaffrey et al also exemplifies methods for determining the number and frequency of telomere repeats, and variants of telomere repeats, using the sequence-specific nicking agent of a CRISPR-CAS9 nickase system (p. 6 and Figure 5).  It is 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Godler so as to have determined the number of repeat motifs in the DNA molecule using the sequence-specific CRISPR-Cas9n nicking assay taught by McCaffrey  in order to have provided the advantages set forth by McCaffrey of providing a highly effective method for determining the number of DNA repeat motifs in a DNA molecule, including DNA repeats in complex regions of the genome, as well as the advantage of providing a method that can be automated for high-throughput assays. Modification of the method of Godler as set forth above results in a method of attaching to the DNA molecule an additional detectable moiety that labels a sequence of DNA which is not a CpG site using a sequence specific DNA labeling agent that is a nicking enzyme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634